Opinion op the Court by
Judge Williams :
It does not sufficiently appear from the evidence either that Gabriel Booard was insolvent at the time or that he made the conveyance of the house and lands to Alex McOause in contemplation of insolvency. The inference from the evidence is that his good and notes, accounts, &c., stock, negro slaves, &c., that he, then and afterwards, owed, were ample, had they been husbanded to pay all his debts.
After procuring the assignment to the benefit of his creditors by an agent of appellant’s subsequent to said conveyance they paid no further attention to the matter and as the trustees did not accept or act Booard was permitted to control, consume or squander the assets. The judgment dismissing appellant’s petition against Me-* Cause was therefore right and is affirmed.